Case 18-51587         Doc 74       Filed 06/11/21   Entered 06/11/21 14:51:26         Page 1 of 4




                            UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF CONNECTICUT
                                  BRIDGEPORT DIVISION

In the matter of                                        )       Chapter 7
                                                        )
ERICA L. GARBATINI, a/k/a                               )       Case No. 18-51587 (JAM)
ERICA LAFFERTY,                                         )
                                                        )
                          Debtor                        )

                          RICHARD M. COAN, TRUSTEE’S
                RESPONSE TO MOTION TO FILE LATE PROOF OF CLAIM

       Richard M. Coan, Trustee of the Bankruptcy Estate of Erica Garbatini, hereby responds

to the motion of Alex Jones, Infowars, LLC, Free Speech Systems, LLC, Infowars Health, LLC,

and Prison Planet TV, LLC (collectively, “Jones”) to file a late proof of claim.

                                      STATUS OF PROCEEDINGS

       On May 25, 2021, Jones filed his Motion to File Late Proof of Claim and Memorandum

in Support Thereof (the “Claim Motion”) (ECF No. 48). In a seven page statement of the

“facts,” Jones recites the following about his alleged claims against the bankruptcy estate:

            •      That Jones might have a claim predicated on his prevailing on a Special Motion
                   to Dismiss that was terminated as a discovery sanction. Jones argues that the
                   discovery sanction occurred while the Superior Court lacked subject matter
                   jurisdiction. Claim Motion, at p. 4. Jones does not reveal that the Superior
                   Court’s sanction was affirmed by the Connecticut Supreme Court. Recently, the
                   Superior Court rejected Jones’ contention that it lacked subject matter
                   jurisdiction when it entered the discovery sanction in favor of Garbatini.

            •      Jones acknowledges that he “had previously agreed to waive all but $1” of his
                   claims based on his Special Motion to Dismiss. Id.

            •      Jones also asserts that “[s]hould Movants otherwise prevail in the litigation, they
                   will be entitled to their taxable costs, which would be anticipated to be no less
                   than $500.” Id.
The remainder of Jones’ factual recitations do not describe any claim held by Jones. Jones does

not attach a proposed proof of claim to his Claim Motion.

                                                    1
Case 18-51587      Doc 74     Filed 06/11/21       Entered 06/11/21 14:51:26       Page 2 of 4




                                          ARGUMENT

       The United States Bankruptcy Code specifically contemplates the filing of tardy proofs of

claim and provides for the treatment of such claims in a Chapter 7 bankruptcy proceeding. See

11 U.S.C. § 726(a)(4). The Trustee is aware of no prohibition on the filing of tardy proofs of

claim. The Trustee is aware of no authority that requires court permission to file a tardy proof of

claim. In the Claims Motion, Jones does not state that he seeks permission to file a proof of

claim that is deemed a timely proof of claim.

       The Trustee has no objection to the filing of a proof of claim by Jones. The Trustee

reserves his right to challenge the validity of any proof of claim filed by Jones. To the extent

that Jones seeks to have the claim deemed to be timely filed, the Trustee further reserves his

rights to challenge the timeliness of any proof of claim filed by Jones.

       The Trustee supports Jones’ request that he be required to file a proof of claim within

seven days of the order granting the Claim Motion. The filing of Jones’ proof of claim is

essential for this Court’s consideration of whether Jones has standing in these bankruptcy

proceedings. The filing of Jones’ proof of claim is also central to the Trustee’s completion of the

administration of this bankruptcy case.

                                                RICHARD M. COAN, TRUSTEE



                                                By /s/ Richard M. Coan
                                                Richard M. Coan (ct06376)
                                                Coan, Lewendon, Gulliver & Miltenberger, LLC
                                                495 Orange St.
                                                New Haven, CT 06511
                                                (203) 624-4756
                                                (203) 865-3673 Facsimile
                                                rcoan@coanlewendon.com

                                                  2
Case 18-51587   Doc 74   Filed 06/11/21   Entered 06/11/21 14:51:26   Page 3 of 4




                                      Timothy D. Miltenberger (ct08874)
                                      Coan, Lewendon, Gulliver & Miltenberger, LLC
                                      495 Orange St.
                                      New Haven, CT 06511
                                      (203) 624-4756
                                      (203) 865-3673 Facsimile
                                      tmiltenberger@coanlewendon.com
                                      (Application pending)




                                          3
Case 18-51587      Doc 74    Filed 06/11/21     Entered 06/11/21 14:51:26        Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 11, 2021 a copy of the foregoing was filed electronically and
will be sent by email to all parties by operation of the Court’s electronic filing system to all
appearing parties. Parties may access this filing through the Court’s CM/ECF System.


                                                            /s/ Timothy D. Miltenberger
                                                            Timothy D. Miltenberger




                                                4
